CRAIG, J.
The defendants Alidredge appealed on April 25, 1929, from a judgment entered against them and in favor of the plaintiff in the county of Los Angeles on April 15, 1929, by filing merely a formal notice of appeal. No transcript has been filed, and the county clerk certifies that none has been ordered prepared, or any further steps taken toward perfecting said appeal. The time for filing the transcript having expired, the respondent on July 8, 1929, moved for dismissal of the proceedings in this court. Since the appellants have made no effort to show that they were within any exception, the motion must be granted. (White v. White, 112 Cal. 577 [44 Pac. 1026].)
The appeal is dismissed.
Thompson (Ira F.), J., concurred.
Works, P. J., being absent, did not participate in this opinion.